Citation Nr: 0612996	
Decision Date: 05/04/06    Archive Date: 05/15/06	

DOCKET NO.  04-42 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had periods of active service from December 1966 
to August 1969 and from January 1977 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in St. Petersburg, Florida, that denied entitlement to 
service connection for the benefit sought.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.


REMAND

A review of the pertinent medical evidence of record 
discloses no reference to psychiatric problems for years 
following service discharge.  The initial reference to PTSD 
was not made until 2003.  

The veteran's personnel records disclose that he served in 
Vietnam from January 1968 to August 1969.  He participated in 
the Tet Counter Offensive, as well as Vietnam Counter 
Offensive, Phases III, IV, and V.  From January 1968 to early 
February 1969 he was a supply man and a warehouse specialist 
with the 547th Engineer Platoon.  From February 1969 until 
August 1969, his principal duty assignment was as a supply 
specialist with the 569th Engineer Company (Topographical).  
There is no information of record with regard to the 
activities of these units during the time frame the veteran 
was assigned to them while serving in Vietnam.  

Also, the record reveals that the veteran has been given 
varying psychiatric diagnoses, including PTSD.  However, he 
has not been accorded a comprehensive psychiatric examination 
by VA.  The Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is obligated to provide an 
examination where the record contains competent evidence that 
the claimant has a current disability, the record indicates 
that a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002).  Further, the statutory duty 
to assist a claimant includes providing VA examinations when 
warranted, with the conduct of a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
should be undertaken.  In particular, VA 
should ensure that all notification 
requirements set forth under 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b) have been 
fully complied with and satisfied.

2.  The U. S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia  22305-3802 should 
be contacted and asked to provide any 
information regarding the activities of 
the 547th Engineer Platoon in Vietnam, 
particularly in January and February 
1968.  A unit history or command 
chronology, if available, should be 
obtained and associated with the claims 
folder.  Any information obtained should 
be associated with the claims file.  If 
the search efforts result in negative 
results, documentation to that effect 
should be placed in the claims file.  

3.  Thereafter, VA should schedule a 
veteran for a comprehensive examination.  
The claims file and a copy of this REMAND 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examination report 
should include any diagnostic tests or 
studies, to include psychological 
testing, that are deemed necessary for an 
accurate assessment.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify (1) whether each 
alleged stressor found by VA to be 
established by the record is sufficient 
to produce PTSD; (2) whether the criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between current symptomatology and 
one or more of the in service stressors 
found to be established for the record by 
VA and found to be sufficient to produce 
PTSD.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  The examiner must 
annotate the examination report to 
indicate whether a review of the claims 
file was accomplished.  Whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
its etiology.  

4.  Following the above, VA should review 
and readjudicate the claim on appeal.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  The veteran is hereby placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2005), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



